awkheader1a.jpg [awkheader1a.jpg]
Exhibit 10.1




August 5, 2020
AMENDED START DATE


Mr. Adam Noble
1110 Hammond Drive #784
Sandy Springs, GA 30328


Dear Adam:


On behalf of American Water Service Company, I am pleased to offer you the
full-time position of Chief Technology and Innovation Officer, located at 1
Water Street in Camden, New Jersey headquarters. This position will report to
Walter Lynch, Chief Executive Officer and President. Your anticipated start date
will be Monday, August 31, 2020. We are confident that you will find this new
role to be personally rewarding and one in which you can make significant
contributions to the Company. The terms of this offer letter are subject to the
approval of the Executive Development and Compensation Committee and the
American Water Board of Directors.


In joining American Water, you will be part of the largest and most
geographically diverse publicly traded U.S. water and wastewater utility
company. Founded in 1886, with headquarters in Camden, New Jersey, the Company
employs over 6,800 dedicated professionals who provide regulated and
market-based drinking water, wastewater and other related services to an
estimated 15 million people in 46 states.


Safety, trust, teamwork, high performance, and environmental leadership define
our culture – a culture where every employee feels valued and lives up to his or
her potential. Creating an environment where differences are embraced and where
every person feels engaged and included makes us safer, stronger, and more
successful. We believe that our success is based upon our employees having a
vested interest in our business. As a part of our team, you will be tasked with
helping make a great company even better – in doing so, you will be rewarded for
your contributions. The following is our offer to you:


Base Salary: Your new bi-weekly salary is $14,807.70, which when annualized,
will be approximately $385,000.00, subject to applicable withholdings. The
salary level for your position is 80. Your job performance will be reviewed
annually as part of our performance management process and you may be eligible
for a merit increase in 2021.


APP: You are eligible to participate in American Water’s Annual Performance Plan
with a target award amount equal to 50% of your annual base salary. For
reference purposes, the 2020 cycle covers the period beginning on 01/01/2020
through 12/31/2020 and awards are prorated based on your start date. Awards from
the Annual Performance Plan are based on several factors including company
performance and attainment of individual performance objectives, and payments
may be higher or lower than target.


LTPP: You are eligible to participate in American Water’s Long Term Performance
Plan with a target opportunity equal to 100% of your base salary as of the grant
date, which will be February 2021. For reference purposes, awards are currently
granted in the following forms of equity in the Company: 30% in restricted stock
units, 35% in performance stock units based on relative total shareholder return
(TSR) ranking and 35% percent in performance stock units based on compounded
adjusted EPS growth. LTPP awards are granted under the terms and conditions of
the Company’s 2017 Omnibus Equity Compensation Plan (the Plan), the LTPP program
then in effect, and a grant document. In the event of any conflict between the
terms of your offer letter and the terms of the Plan, the LTPP program then in
effect and the grant document, the terms of those other documents will govern.




a2020q1ex1018_image31a.gif
[a2020q1ex1018_image31a.gif]a2020q1ex1018_image111a.gif
[a2020q1ex1018_image111a.gif]

--------------------------------------------------------------------------------

awkheader1a.jpg [awkheader1a.jpg]
Mr. Adam Noble
August 5, 2020
Page 2


Benefits: American Water offers a competitive benefits program for you and your
eligible dependents. A summary of our benefits can be found by clicking HERE.
Our benefit plans include medical, prescription drug, dental, vision, flexible
spending accounts (Health and Dependent Care), employer paid life/disability
insurance, voluntary life insurance, incentive based MyWellness program,
employee assistance program and educational assistance. Your enrollment is
effective the 1st day of the month after your hire date.


401(k) Savings Plan: You will be eligible to participate in the 401(k) Savings
Plan effective the date of hire. Approximately one week after your hire date,
you will receive a letter from Prudential advising that you will be
automatically enrolled into the plan at a 3% contribution level. If you do not
enroll on your own, the automatic enrollment will take place 30 days from the
date of the letter. You can stop or change your contribution percentage at any
time. Company matches 100% for every dollar you contribute during each pay
period up to the first 3% of your eligible pay, and a 50% matching contribution
on the next 2% of your eligible pay you contribute during each pay period.


Defined Contribution Plan: You will be eligible to participate in the Defined
Contribution plans effective the date of hire. American Water contributes on
your behalf an amount equal to 5.25% of your base salary or hourly pay,
regardless of whether you chose to make contributions to the 401(k) Plan. Your
Defined Contributions will be invested in the same funds as you direct your
401(k) contributions to be invested. If you do not select an investment option,
your account balance will be invested in the Vanguard Target Retirement Funds
based on when you would attain age 65.


Non-Qualified Deferred Compensation: You will also be eligible to participate in
our Non-Qualified Deferred Compensation Plan beginning in 2020, based on annual
enrollment in December. The Company may make Employer Matching and Defined
Contribution Account contributions as soon as administratively practicable after
the end of the applicable plan year. Under the Non-Qualified Deferred
Compensation Plan, Employer Matching contributions are immediately vested;
Defined Contribution Account contributions will vest after five years of
service.


Equity: You will receive a one-time restricted stock unit grant under the Plan
with a fair value of approximately $150,000.00. The number of shares will be
determined based on the closing price of American Water stock on your first day
of employment and will vest ratably over two (2) years beginning on 1/31/2021.


Relocation:  You will be eligible for a one-time lump sum in the amount of
$100,000.00 net, for your relocation. You will be required to sign a Relocation
Services Payback Agreement stating that if an employee resigns within 24 months
of the date of their relocation, they are required to reimburse the net amount
to the Company on a pro-rated basis.  The terms are confidential between you and
American Water. The management of your lump sum will be handled by NEI Global
Relocation.  Please note that your signature on the attached Relocation Payback
Agreement is required to initiate the relocation process with NEI.


Sign on Bonus: You will receive a cash sign-on bonus of $100,000.00, within the
first 60 days of your continuous employment, subject to applicable withholdings.
This bonus is subject to repayment in full if you voluntarily leave the company
prior to one year of service.


Holidays/Vacation: You will be eligible for 20 days of paid vacation, 6 floating
holidays and 8 fixed holidays per calendar year. For the balance of 2020, you
will be eligible for 8 vacation days and 3 floating holidays.








a2020q1ex1018_image31a.gif
[a2020q1ex1018_image31a.gif]a2020q1ex1018_image111a.gif
[a2020q1ex1018_image111a.gif]

--------------------------------------------------------------------------------

awkheader1a.jpg [awkheader1a.jpg]
Mr. Adam Noble
August 5, 2020
Page 3


Sick Days: You are eligible for 10 sick days annually. For the balance of 2020,
you will be eligible for 5 sick days.


Executive Severance Policy: You will be an eligible participant under the
executive severance policy which provides severance benefits to executives whose
employment is involuntarily terminated by American Water for reasons other than
cause. A copy of the Executive Severance policy has been provided with this
offer.


This offer is contingent upon the successful completion and results of a
‘Position of Trust’ background check and drug screen, as well as your signature
on this offer letter and the attached Confidentiality and Intellectual Property
Agreements. Once we receive your signed offer letter, you will receive an email
from HireRight requesting you to complete the electronic background application.
Please complete this application within 24 hours of receiving the email.
Due to delays and closures at many laboratory testing facilities across the
country arising from current COVID-19 concerns, you are not required to complete
the drug test portion of the pre-employment process at this time. Please note
that you will be required to complete this step at a later date. To avoid any
possible delays in your start date, it is essential that we receive your signed
offer letter as soon as possible and within three business days from receipt.


Additionally, as part of your onboarding process, you are required to complete a
Form I-9 in compliance with the Immigration Reform and Control Act after the
offer acceptance or no later than the first date of hire. You will receive an
email prior to your start date with instructions. If you experience technical
difficulty, please contact your Recruiter.


As you will be a Section 16 officer of the Company, American Water may be
required to disclose your compensation and/or this offer letter in an SEC
filing. Your signature below indicates your acknowledgment of this requirement
of your position.


Please be advised this offer will expire within 3-days of the date of this
letter if we do not receive a verbal or written response from you. It’s my
pleasure to welcome you to American Water where I know you will be a great asset
to the Company!


Please note that due to COVID-19 business impacts, your start date is subject to
change if there are delays in any pre-employment checks/drug screens or should
American Water’s business continuity plans change. I will keep you posted with
any changes that might impact your start date as soon as possible.


Sincerely,
Marianne L. Taylor
Marianne L. Taylor
Director, Talent Acquisition
cc: Walter Lynch, President and CEO
Melanie Kennedy, SVP, Human Resources
Kate DePhilippo, Director, Compensation


I, Adam Noble, understand that my employment with American Water is "at will,"
which means that I am not guaranteed employment or any particular job for any
specified period of time. The Company or I may terminate my employment at any
time, for any or no reason, with or without cause.

/s/ Adam NobleAugust 10, 2020SignatureDate

a2020q1ex1018_image31a.gif
[a2020q1ex1018_image31a.gif]a2020q1ex1018_image111a.gif
[a2020q1ex1018_image111a.gif]